                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MICHAEL MAXIE,

                          Plaintiff,

                         v.                               CAUSE NO.: 3:19-CV-1172-PPS-MGG

 ST JOSEPH COUNTY JAIL SHERIFF,

                         Defendant.

                                       OPINION AND ORDER

        Michael Maxie, proceeding pro se, filed an amended complaint and a motion for

leave to proceed in forma pauperis. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quotation marks and citations omitted). Though Maxie qualifies financially

for in forma pauperis status, I will not grant the instant motion if his allegations fail to

state a claim upon which relief may be granted or if I find that this lawsuit is frivolous

or malicious. See 28 U.S.C. § 1915(e)(2)(B).

        In the amended complaint, Maxie alleges that, on October 8, 2017, the South

Bend Police Department arrested him on a charge of domestic battery. He was detained

at the St. Joseph County Jail where he was locked down in his cell for twenty-three

hours every other Wednesday. According to the State court docket, 1 on December 19,



        1 In accordance with Fed. R. Evid. 201, I have taken judicial notice of the docket for his State
criminal case in State v. Maxie, 71D02-1710-F6-957, available at https://public.courts.in.gov/mycase/.
2017, his criminal trial began and resulted in his acquittal the following day.

        In a previous order, I observed that, given this timeline, the twenty-three hour

lockdowns for Maxie necessarily must have ended before December 19, 2017,2 but that

he did not initiate this lawsuit until December 20, 2019. ECF 3. Because the applicable

statute of limitations is two years, I concluded that the complaint was untimely but

granted Maxie leave to amend the complaint if he believed he could state a timely

claim. The amended complaint no longer includes any references to when the

lockdowns ended, but Maxie continues to provide no explanation as to why he believes

the claim is timely. It thus appears that Maxie has knowingly asserted an untimely

claim, which indicates that this lawsuit is malicious. Additionally, Maxie names Sheriff

Redman as the sole defendant and alleges that he personally caused these lockdowns,

but these allegations are implausible because Sheriff Redman did not assume the office

of sheriff until January 1, 2018.3 Consequently, this case is DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(B) because the amended complaint does not state a claim upon

which relief can be granted and because this case is malicious.

SO ORDERED.
ENTERED: March 23, 2020.
                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT



        2Specifically, December 19, 2017, was a Tuesday, which indicates that Maxie was last subjected to
a 23-hour lockdown on December 6 or December 13, 2017.

         3 I have also taken judicial notice of the date Sheriff Redman began his term as sheriff. See

https://www.sjcindiana.com/1200/Sheriff, last visited March 23, 2020 (“Elected to Sheriff in November
2018”); https://wsbt.com/news/local/st-joseph-county-sheriff-bill-redman-prepares-to-start-on-january-
first (“Bill Redman will be the new sheriff on January 1.”).


                                                   2
